EXECUTED a conveyance of real estate to his son B. ; the grantor, who was old and in his dotage, supposing he was executing only a title-bond for the land. A.’s intention was to secure, by such bond, the land against certain damages which he erroneously supposed C. would claim from him. This execution of a conveyance, instead of a title-bond, by A. was procured by deceit on the part of the grantee, who caused the deed to be recorded immediately after its execution.
On a bill in chancery against the grantee, filed by the other heirs of the grantor, the conveyance was set aside.